            Case 1:21-cr-00417-SJ Document 34 Filed 08/13/21 Page 1 of 2 PageID #: 145

                                  United States District Court,Eastern District of New York
UNITED STATES OF AMERICA                                                       ORDERSETTING CONDITIONS OF RELE/^j
                                                                               Aum APPEARANCE
                                                                                   A'DisDA'DAiKTtf^ BOND
                                                                                                    orkMTk                                 ilTCCERK'S OFF Ct:
                V
                .                                                              AND
                                                                                                                                    U.S. DISTRICT COURT E D.N.Y.

 Hai Long Zhou                                      ,Defendant.
                                                                               CaseNumber. 21CR417(SJ)                              ★        AUG 13 21 21 ★
                                                                   ltffT.FA.<^g.nPDFP

       It is hereby ORDERED that the above-named defendantbe released subject to the Standard Conditimis ofRelease on                                            RFICE
      I I Upon Personal Recognizance Bond on his/her promise to q)pear at all scheduled proceedings as required, or
      El Upon Bond executed by the defendant in fee amount of$ 200.000                           ,and
             secured by[Z]financidly responsible sureties listed below and/or Q collatecai set forth below.

                                                           AddiltonalCondltioBS ofRelease
     The Court finding that release under fee Standard Conditions ofRelease on fee reverse will not by thranselves reasonably assure the
^pearance ofthe defendant and/or the safety of otho^ persons and fee community,IT IS FURTHER ORI^RED as follows:
0 I. The defendant must remain in and may notleave the following areas withoutCourt permission; [7]New York City;0Long Island, NY;
           □ New Yoric State; 0 New Jersey; 0                                                and travel to and from this Court ai^ fee permitted
0 2.       The defendant must avoid all contact wife fee following persons m entities: NO CODEFENDANTS/EXCEPTWIFgl
            NO CONTACTWITH WITNESSES or POTENTIALWITNESSES
□     3. The defendant must avoid and not go to any of fee following locations:
El    4. The defendant must sunender all pas^rts to Pretrial Services by             , and not obtain other passports or international travel documents.
El    5. The defendant is placed undo- fee siqiervision of fee Pretrial Services Agency subject to the Special Conditions on fee reverse and:
      0 a. is subject to random visits by a Pretrial Services officer at defendanfs residence and/or place of woik;
      El b. must rqxjrt 0 as directed Ity Pretrial Services ot 0 in person        times pa*            and/or 0by tel^hone          times per
      □ c. must undergo 0 testing, 0 evaluation and/m 0 treatment fm substance abuse, including alcoholism, as directed by Fr^al Services.
      □ d. must midergo evaluation and treatment for mental health problems, as directed by Pretrial Services.
      □ e. is subject to fee following locatian restriction program with location monitoring as directed by Pretrial Services:
           0 home incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatment;
           0 home detention: restricted to home at all times, excq>t far attmnQr visits, court appearances, medical treatment, 0 lelijpous services,
            0 employment, 0 school or training, 0othfir activities ^proved by Pretrial Services, 0
      0 curfew: restricted to home every day from                to              ,or 0 as directed by Pretrial Services.
      □ Defendant must p^ all or part ofthe cost of aity lequiied testing, evaluation, treatment and/or locatirm mointoring wife personal funds,
           based upon ability to pay as determined by the Court and fee Pretrial Services Agemy, and/ or from available insurance.
0 6.       Other Cmiditions: 2nd Suretorto sign by 8/18/21                                           ^
                                                                  APPEARANCE BOND
L the undersigned defendant, and each surety who signs this bond, acknowledge that 1 have read this Appearance Bond and, and have either read all
fee other conditions of release or have had those cmiditions explained. I further adcnowle^e feat I and my personal representatives, jointly and
severally, are bound to pay fee United Slates of America the sum of S 200.000                            and that this obligation is secured with fee below
interest in fee following property CYfollateral") whidi 1 leptesem is/are free and clear of hens except as otfa^wise indicamd:
      0 cash dqxjsited in fee Registry of the Court in the sum of                                           ;
     0 premises located at:                                                      owned by
      01 also agree to execute a crmfession ofjudgment, mmtgage or lien in fonn approved by fee U.S. Attorney which shall be duly filed with the
    proper local and state aufeorities on or before                                                                            .
Eadi owner of fee above Collateral agrees not to sell fee property, allow furfeer claims rx encumbrances to be made against it, or do anything to
reduce its value while this Appearance Braid is m effect
Forfeiture ofthe Bond. This Appears^ Brmd may be frafoited if fee defendant foils to comply wife arty of the conditions s^ forth above and on the
 reverse. The defendant and any surety vfeo has signed feis form also agree feat fee court may immediately order fee amount of fee brmd surrendered
to fee United States, inclnding any security fim the brmd, if fee rlefendant fails to comply with fee above agreement The court may also oider a
judgment of forfeiture against fee defenrteit and against each surety for fee entire amrmnt of the bond, including any interest and costs,

 Devin Zhou /s Reviewed SJEAddiess:                                                                                                           8/11/21
                                    , Surety

                                               Address:
                                    , Surety

                                               Address:
                                   ,Surety
     I acknowledge that I am the defendant In tills case and that I am aware of the condfthms of release and of the penalties and sanctifons set
forfii on the front and reverse sides of this form.
                                                                                  Is Hal Long Zhou (by SJB 8/11/21)
                                                                                                                                        Signature of Defsodant
Release of the Defendant is hereby ordered on 8/11                               2021

     /S/ SANKET J. BULSARA                       .USMJ
                                                                           Distifeution:   Canary - Court     Pmk - Pretrial Services   Gotdenrod -OefEtndant
          Case 1:21-cr-00417-SJ Document 34 Filed 08/13/21 Page 2 of 2 PageID #: 146


                                              STANDARD CONDITIONS OF RELEASE
 IT IS ORDERED that tlie defendant's release is subject to these conditions;
(1) The defendant musl not violate any federal, state or local law while on release.
(2) The defendant must cooperate in the collection ofa DMA sample ifthe collection is authorized by 42 U.S.C. § 14135a.
(3) The defendant must advise tJic Court, the Pretrial Services office, defense Counsel and the U.S. Attorney in writiiig before making
     any change in address or telephone number.
(4) The defendant must appear in court as required and must surrender for service ofany sentence imposed as directed.
(5) The defendant must refrain from use or unlawful possession ofa narcotic drug or otiier controlled substances as defined in 21
    U.S.C. § 802, unless prescribed by a licensed medical practitioner.
(6) If the defendant fails to report as required to the Pretrial Ser\ ices Agency, defendant may be subject to such random visits at
    his/her residence or work by a Pretrial Services Officer as may be necessaiy to verify his/her residence or place ofemployment in
     order to secure compliance with the order ofrelease.
(7) The defendant must not possess a firearm, destructive device, or other weapon.
                  SPECIAL CONDITIONS Of RELEASE FOR TESTING,TREATMENT OR EVALUATION
                                                  AND FOR LOCATION MONITORING
 1. Ifthe defendant fails to appear for any specified treatment or evaluation, defendant may be subject to such random visits at his/her
    residence or work by a Pretrial Services OCRcer as may be necessary to verify his/lier residence or place ofemployment in order to
     secure compliance with the order ofrelease.
2. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy ofprohibited substance screening
   or testing. Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remot
   alcohol testing system, and/or any form of prohibited substance screening or testing, as determined by Pretrial Ser\'ices.
3. If defendant is subject to a location restriction program or location monitoring, defendant must;
   (a) stay at his/her residence at all times except for approved activities and may not leave for approved activities without
        providing prior notice to Pretrial Services, except in cases of medical emergencies.
   (b) abide by all program requirements and instructions provided by Pretrial Services relating to the operation of monitoring
        technology. Unless specifically ordered by the court, Pretrial Services may require use ofone ofthe follo%ving or comparable
        nionitoring technology: Radio Frequency(RF)monitoring; Passive Global Positioning Satellite(GPS)monitoring; Active
        Global Positioning Satellite(GPS)monitoring(including "hybrid"(Active/Passive) GPS); Voice Recognition monitoring.
                                                     FORFEITURE OF THE BOND
This appearance bond may be forfeited ifthe defendant does not comply with the conditions of release set forth in this Order Setting
Conditions ofRelease and Bond. The court may immediately order the amount ofthe bond and any Collateral surrendered to the
United States if the defendant does not comply witli the agreement. At the request ofthe United States, the court may order a judgment
of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

                                                       RELEASE OF THE BOND
This appearance bond may be tenninated at any lime by the Court. This bond will be satisfied and the security will be released when
either:(1)the defendant is found not guilty on all charges, or(2)the defendant reports to serve a sentence.

                               ADVICE OF PENALTIES AND SANCTIONS TO THE DEFENDANT
Defendant is advised that violating any ofthe foregoing conditions of release may result in the immediate issuance of a warrant bf
arrest, a revocation ofthe order of release, an order ofdetention, a forfeiture ofany bond,and a prosecution for contempt ofcourt and
could result in imprisonment, a fine, or botli.
While on release, if defendant commits a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence defendant may receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a crimhia! investigation; tamper with a
witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attei^t to
intimidate a witness, victim,juror, infonnant, or officer of the court. The penalties for tampering, relaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
If, after release, defendant knowingly fails to appear as the conditions of release require, or to sunender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment may be imposed, whether or not the defendant is
convicted ofthe pending charges, ifdefendant is convicted of:
(1)an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - defendant will be fined
not more than 5250,000 or imprisoned for not more than 10 years, or both;
(2)an ofTense punishable by imprisonment for a term of five years or more, but less than fifteen years - defendant will be fined not
more than 5250,000 or imprisoned for not more than five yeais. or both;
(3)any other felony - defendant will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4)a misdemeanor- defendant will be fined not more than $100,000 or imprisoned not more than one year, or both.
A tenn ofimprisonment imposed for failure to appear or surrender will be consecutive to any other sentence imposed. In addition, a
failure to appear or surrender may result in the forfeiture ofany bond posted.
                                                                       Distribution: Canary - Court   Pink - Pretiial Services   Goidennod -Diifendant
